DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2021 has been entered.
 
Status of the Claims
Claims 1-19 and 21-25 were previously pending and subject to a Final Action, hereinafter “the Final Action,” dated July 14, 2021. In the response submitted on October 28, 2021, claims 1, 8, 13, and 23 were amended. Therefore, claims 1-19 and 21-25 are currently pending and subject to the following Non-Final Action on the merits.

Response to Arguments
The following responses are directed to Applicant’s Response, hereinafter “the Response,” filed on October 28, 2021. 
Applicant’s arguments on page 10 of the Response, concerning the previous objections to claims 1 and 8 have been fully considered and are found persuasive in view of the amended claims.
Applicant’s arguments on pages 10 thru 12 of the Response, concerning the previous rejection of claims 1-19 and 21-25 under 35 U.S.C. § 101 have been fully considered but are not found persuasive. 
Regarding Step 2A—Prong I, Examiner respectfully asserts the original, previously presented, and amended claims, under their broadest reasonable interpretation, continue to recite an abstract idea. The claims recite optimizing delivery of items between a node and a customer, evaluating carrier options capable of fulfilling the order, and re-evaluating an initial shipping mode before an item ships. Wherein, the processes to perform the abstract idea are at least related to “fundamental economic practices” and “commercial interaction” in the transportation and shopping industries and cover purely mental processes. Accordingly, taken as a whole and combination thereof, independent claims 1, 13, and 23 and dependent claims 2-12, 14-19, 21-22, and 24-25 recite an abstract idea as will be further discussed in the detailed 35 U.S.C. § 101 rejection below.
Regarding Step 2A—Prong II, Examiner acknowledges Applicant’s arguments on Pages 11 thru 12 of the Response pertaining to: (1) similar to Diamond v. Diehr the “amended independent claim presents a new combination of steps that have not be previously appreciated,” (2) the invention falling within a practical application because “[t]he ability of the delivery mode optimizer 108 to electronically communicate with external systems, for example through an API…indicates performance of operations beyond those of abstract ideas, and (3) determining success rate for node(s) within a supply chain “provides a specific improvement over existing delivery optimization systems that consider only inventory availability and carrier schedules, e.g., the pending claims provide an improvement in the technological field of computerized delivery optimization systems.
Regarding arguments (1) and (3) above, although Examiner continues to acknowledge Applicant’s arguments “that amended independent claim presents a new combination of steps that have not been previously appreciated,” Examiner respectfully disagrees the amended claims include additional element(s) that integrate the abstract idea into a practical application such as by showing “an improvement in the functioning of a computer, or an improvement to other technology or technical field.” See MPEP 2106.04(d)(I) and 2106.05(a). Examiner recognizes Applicant’s argument that the amended claims present a new combination of steps including determining a success rate for the nodes, which provides a specific improvement over existing delivery optimization systems, i.e., improvement to a technical field. Yet, Examiner respectfully asserts that the “new combination of steps” of the claimed invention, in light of the specification, does not “improve upon conventional functioning of a computer, or upon conventional technology or technological processes.” See MPEP 2106.05(a). Wherein, Examiner acknowledges the following as additional elements of the claimed invention: (i) “a delivery optimization system, (ii) “a computing device,” (iii) “a carrier data store stored on a computing device, the carrier data store configured to,” (iv) “an external electronic resource,” (v) “a node success rate data store on the computing device,” (vi) “an online ordering system operating on the computing device configured to access the carrier data store and further configured to receive and process orders from (vii) “customer computing devices,” (viii) “a delivery mode optimizer operating on the computing device,” (ix) “an order allocator operating on the computing device,” and (x) “a ship label and manifest generator.” However, Examiner respectfully asserts the additional elements, under their broadest reasonable interpretation, in light of the specification, are all recited at a high-level of generality such that they merely serve to provide a general technological environment, e.g., computers, to carry out generic computer functions to perform the combination of steps of “optimizing delivery modes for transporting items.” (PG Pub Specification, ¶ [0004]). Accordingly, Examiner respectfully submits the collective functions of the additional elements, i.e., transceiving, storing, and evaluating data and determining operations to be performed, merely amounts to instructions to “apply it” and amounts to no more than “generally linking” the use of the judicial exception to a particular technological environment. See MPEP 2106.04(d)(I) and 2106.05(I)(A). Consequently, Examiner respectfully has determined the claimed invention is analogous to: (1) “mere automation of manual processes, such as using a generic computer to process an application for financing a purchase” and (2) “a commonplace business method being applied on a general purpose computer;” i.e., the claimed invention does not sufficiently show an improvement to computer functionality or to any other technology or technical field. See MPEP §§ 2106.05(a)(I) and 2106.05(a)(II). 
Regarding argument (1) above, Examiner acknowledges that communications between modules and systems are an additional element to evaluate at Step 2A—Prong II. However, Examiner respectfully disagrees communication(s) between one or more module(s) operating on the claimed delivery optimization system and external system(s), receiving or transmitting data over a network” as computer functions that are well-understood, routine, and conventional. See MPEP 2106.05(d)(II). Examiner respectfully submits the communications to external systems is analogous to receiving or transmitting data over a network. Moreover, as stated above, the additional element(s) are all recited at a high-level of generality such that the claimed collective functions of the additional elements analyzed herein, i.e., transceiving data and determining operations to be performed between modules and external systems, merely amounts to instructions to “apply it” and amounts to no more than “generally linking” the use of the judicial exception to a particular technological environment, i.e., implementation via computers and the Internet. See MPEP 2106.04(d)(I). Consequently, this does not serve to integrate the abstract idea into a practical application. Accordingly, taken as a whole and combination thereof, independent claims 1, 13, and 23 and dependent claims 2-12, 14-19, 21-22, and 24-25 are directed to an abstract idea as will be further discussed in the detailed 35 U.S.C. § 101 rejection below.
Regarding Step 2B, Examiner acknowledges computer technology is utilized to perform the claimed functions. Examiner further acknowledges the additional elements, i.e. (i) thru (x) above, contain an execute instructions to perform the abstract idea. However, Examiner respectfully disagrees the claimed invention is an improvement to computer functionality, other technology, and/or a technical field. Wherein, the additional elements to perform the computerized functions amount to no more than mere instructions to apply the exception using generic computers and generic computer significantly more,” under Step 2B. See 2106.05(I)(A). As stated above in Step 2A—Prong II, there is no indication that the additional elements improves the functioning of a computer or improves any other technology or technical process. Their collective functions, i.e., transceiving, storing, and evaluating data and determining operations to be performed, merely provide conventional computer implementation. Accordingly, Applicant’s arguments are unpersuasive, because the additional elements are directed to mere instructions to apply the exception using generic computers and generic computer components. 
Moreover, as previously analyzed and stated in Step 2A—Prong II above, Examiner respectfully submits the claimed invention is analogous to: (1) “mere automation of manual processes, such as using a generic computer to process an application for financing a purchase” and (2) “a commonplace business method being applied on a general purpose computer;” i.e., the claimed invention does not sufficiently show an improvement to computer functionality or to any other technology or technical field. See MPEP §§ 2106.05(a)(I) and 2106.05(a)(II). Accordingly, the improvement consideration, i.e., an overlap of the WURC activity consideration, provides indication that the additional elements when viewed as an ordered combination and as a whole, are not directed to significantly more than the exception itself. Therefore, as will be further discussed below in the detailed 35 U.S.C. § 101 rejection, independent claims 1, 13, and 23 and dependent claims 2-12, 14-19, 21-22, and 24-25 are ineligible subject matter. Consequently, Applicant’s arguments regarding the rejection of claims 1-19 and 21-25 under 35 U.S.C. § 101 are found unpersuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 and 21-25 of the claimed invention are rejected under 35 U.S.C. § 101, because the claims are directed to an abstract idea without significantly more. Consequently, the claimed invention is directed to non-statutory subject matter. See 35 U.S.C. § 101 Analysis below.
35 U.S.C. § 101 Analysis:
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int’l, 573 U.S. ___(2014).

Step 1 – Statutory Categories: 
Regarding Step 1 analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the four following statutory categories: (1) Process, (2) Machine, (3) Manufacture, or (4) Composition of Matter.

Claims 1 thru 12 and 25 are directed to a system, i.e., a machine, and claims 13 thru 19 and 21 thru 24 are directed to a method, i.e., a process. Accordingly, claims 1-19 and 21-25 are directed to one of the four statutory categories and have been evaluated under Step 2, see below. 
Step 2 – Judicial Exceptions:
Step 2A – Prong I: (Abstract Idea, Law of Nature, or Natural Phenomenon):
Regarding Step 2A – Prong I analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following judicial exceptions: (1) Abstract Idea, (2) Law of Nature, or (3) Natural Phenomenon. In which, an abstract idea includes the following groupings: (a) mathematical concepts, (b) certain methods of organizing human activities, and/or (c) mental processes.  

Regarding independent claim 1, the claim, under its broadest reasonable interpretation, recites an abstract idea of optimizing delivery of items between nodes and customers, e.g., online ordering system for receiving an order, evaluating carrier options capable of fulfilling the order, and reevaluating an initial shipping mode before an item ships. Wherein, the processes to perform the abstract idea are methods of organizing human activity. The following limitations taken from the claim recite a method of organizing human activity:
select[ing] an optimal carrier and service for transporting items;
receive…and to store carrier information comprising carrier rates, carrier zones, carrier time in transit tables, carrier calendars, and origin/destination pair alignments for each node within an enterprise supply chain comprising a plurality of nodes;
…receiving and storing determined success rates of each of the plurality of nodes based on an accuracy of past order fulfillment and based on the node readying past orders for shipment within a predetermined timeframe;
access[ing] the carrier data…and the node success rate data…and receiv[ing] and process[ing] orders from customer…
in response to receiving an order from a customer…, evaluate carrier options by node for each of one or more nodes within the enterprise supply chain capable of fulfilling the order; 
based on shipping cost and shipping time at the time the order is received, generate a plurality of possible initial optimal shipping modes for each of the one or more nodes and communicate the initial optimal shipping modes…;
access[ing] data at each node within the supply chain, wherein the data comprises item availability, the determined success rates, and shipping schedules;
simultaneously evaluat[ing] the data at each node along with the initial optimal shipping modes at each node and allocate the order to a node from among the plurality of nodes within the supply chain based on a determination of which combination of node and initial optimal shipping modes fulfills the order most time and cost efficiently;
after the order is prepared for shipment at the node to which the order is allocated, communicat[ing]…from the node a confirmation of order preparation including a request to reevaluate carrier options;
in response to the request to reevaluate carrier options, reevaluat[ing] carrier options available at the node allocated to the order based on shipping cost and shipping time at a time after the order is prepared for shipment
based on the reevaluation of carrier options, assign a final optimal shipping mode to the order that fulfills the order within a predetermined time and at minimized cost and communicate the final optimal shipping mode…;
…generat[ing] a ship label consistent with the final optimal shipping mode, the ship label being scanned throughout the delivery process, the scan being communicated…to update the status of the delivery process; 
communicat[ing] the ship label to the node…to which the order is allocated;  generate a manifest consistent with the items in the order; and 
communicat[ing]…to the carrier the manifest consistent with the final optimal shipping mode.
For example, an order being placed by a customer and a merchant subsequently selecting an “initial optimal shipping mode” “based on shipping cost and shipping time,” and the merchant updating the “optimal delivery mode” based on “differences between the expected and actual order preparation time, delivery schedules...,” is at least related to “fundamental economic practices” and “commercial interactions” within the transportation and shopping industries. (PG Pub Specification, ¶¶ [0004] and [0005]). Moreover, the claimed limitations recite transactional/commercial relationships between customers, merchants, and carriers. For example, a customer placing an online order with a merchant, and “after the order is prepared for shipment” a carrier is selected to fulfill the order “within a predetermined time and at a minimized cost.” (PG Pub Specification, ¶ [0005]). Consequently, the limitations herein, under their broadest reasonable interpretation, constitute a method of organizing human activity. Wherein, if a 
Moreover, aside from the general technological environment (addressed below), the limitations in (a), (d), (h), (j), and (k) above cover purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 2016.04(a)(2)(III). Accordingly, claim 1, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A—Prong II, see below.
Regarding independent claim 13, the claim recites analogous limitations to those previously analyzed for independent claim 1 in Step 2A—Prong I above. Accordingly, for the same reasons as presented in Step 2A—Prong I for claim 1, claim 13, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A—Prong II, see below. 
Regarding independent claim 23, the claim recites analogous limitations to those previously analyzed for independent claim 1 in Step 2A—Prong I above. Accordingly, for the same reasons as presented in Step 2A—Prong I for claim 1, claim 23, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A—Prong II, see below. 

Step 2A – Prong II: (Practical Application of the Judicial Exception)
Regarding Step 2A – Prong II analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite additional elements that integrate the judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts 

Regarding independent claim 1, the judicial exception is not integrated into a practical application, because the additional elements, i.e., (i) “a delivery optimization system, (ii) “a computing device,” (iii) “a carrier data store stored on a computing device, the carrier data store configured to,” (iv) “an external electronic resource,” (v) “a node success rate data store on the computing device,” (vi) “an online ordering system operating on the computing device configured to access the carrier data store and further configured to receive and process orders from (vii) “customer computing devices,” (viii) “a delivery mode optimizer operating on the computing device,” (ix) “an order allocator operating on the computing device,” and (x) “a ship label and manifest generator,” are all recited at a high-level of generality such that they do not transform the exception into a patent eligible application. For example, the Specification discloses (i) as being “usable to select an optimal carrier and service for transporting items” and comprises (ii) thru (x). (PG Pub Specification, ¶¶ [0005] and [0052]). The Specification further discloses (ii) “includes at least one central processing unit ("CPU") 402, a system memory 408, and a system bus 422 that couples the system memory 408 to the CPU 402. The system memory 408 includes a random access memory ("RAM") 410 and a read-only memory ("ROM") 412. A basic input/output system that contains the basic routines that help to transfer information between elements within the computing device 400, such as during startup, is stored in the ROM 412. The computing system 400 further includes a mass storage device 414. The mass storage device 414 is able to store software instructions and data.” (PG Pub Specification, ¶ [0070]). The Specification further discloses (iii) as a location where carrier information is received and stored. (PG Pub Specification, ¶ [0052]). The Specification further discloses (iv) as information from the carriers. (PG Pub Specification, Fig.1: Carrier 116; and ¶ [0052]). The Specification further discloses (v) as success rates taken from nodes. (PG Pub Specification, ¶ [0032]). The Specification further discloses (vi) as operating to receive and process orders from customers’ computing devices including items, quantity, requested delivery speed, and delivery address. (PG Pub Specification, ¶¶ [0021] and [0077]). The Specification further discloses (vii) as being analogous to the computing device of (i) above. (PG Pub Specification, ¶ [0069]). The Specification further discloses (viii) as including a cost calculator, a time calculator and a carrier evaluation/reevaluation module to select initial and final optimal shipping modes. (PG Pub Specification, ¶¶ [0060], [0079], and [0087]). The Specification further discloses (ix) as selecting one or more nodes to fulfill the order based on the initial optimal shipping mode, item availability, node(s) success rate, and the shipping schedules at the nodes. (PG Pub Specification, ¶¶ [0029] thru [0032] and [0081]). The Specification further discloses (x) as generating and sending both physical and electronic shipping labels and manifest to one or more nodes. (PG Pub Specification, ¶¶ [0047], [0088] and [0089]). 
Consequently, although the additional elements (i) thru (x) contain and execute instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computers and the Internet, to carry out the generic computer functions, e.g., transceiving, storing, and evaluating data and determining "apply it." See MPEP § 2106.05(f).
Furthermore, the claim only manipulates abstract data elements into another form. It does not set forth improvements to another technological field or the functioning of the computer itself and instead uses computer elements as tools to improve the functioning of the abstract idea identified above. Wherein, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high-level of generality. Such that, when viewed as a whole/ordered combination, additional elements (i) thru (x) amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers and the Internet. See MPEP 2106.05(h). There is no indication that the combination of the elements improves the functioning of a computer or improves any other technology.
Wherein, the following non-limiting and non-exclusive limitations that are not enough include: 
adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions; and/or
“generally linking” the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f) and (h). 
claim 1 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Regarding independent claim 13, the claim recites the same additional elements to those previously analyzed in Step 2A—Prong II for claim 1. Accordingly, for the same reasons as presented in Step 2A—Prong II for claim 1, claim 13 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Regarding independent claim 23, although the claim contains analogous limitations and recites the same additional elements to those disclosed in independent claim 1, the claim includes an additional element (xi) “a customer user interface.” Wherein, the additional element, under its broadest reasonable interpretation in light of the specification, is recited at a high level of generality. For example, the Specification discloses (xi) as such without further elaboration. (PG Pub Specification, ¶¶ [0020] and [0096]). 
Although the additional element contains instructions to perform the abstract idea, it merely serves to provide a general technological environment, e.g., computing devices, to carry out the generic computer function, i.e., displaying data. Accordingly, for the same reasons in the Step 2A—Prong II analysis of independent claim 1, the additional element fails to integrate the abstract idea into a practical application. Consequently, claim 23 is directed to an abstract idea and has been evaluated in Step 2B, see below.

Step 2B: (“Significantly More”)


Regarding independent claim 1, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional elements, i.e., (i) thru (x), to perform the italicized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Wherein, mere instructions to apply an exception using a generic computers and/or generic computer components and field of use cannot provide an inventive concept. Moreover, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the additional elements, when viewed as an ordered combination and as a whole, are not directed to significantly more than the exception itself. Therefore, independent claim 1 is ineligible subject matter under 35 U.S.C. § 101.
Regarding independent claim 13, as stated in Step 2A—Prong II, the claim does not disclose any additional elements other than those previously analyzed in  Step 2B for claim independent claim 1. Accordingly, for the same reasons as provided in Step 2B for independent claim 1, independent claim 13 is ineligible subject matter under 35 U.S.C. § 101.
Regarding claim 23, as disclosed in Step 2A above, the additional element, i.e., (xi),” is recited at a high-level of generality to perform the italicized functions in Step 2A—Prong I regarding independent claim 1. Accordingly, the additional element amounts to independent claim 23 is ineligible subject matter under 35 U.S.C. § 101.

Step 2 – Judicial Exception analysis for dependent claims:
Dependent Claims Step 2A:
Regarding dependent claims 2-12, 14-19, 21-22, and 24-25, the limitations of the dependent claims, merely set forth further refinements of the abstract idea, e.g., “methods of organizing human activities” and “mental processes.” 
Although claims 8 thru 11 further refine the abstract idea of their respective base claim(s), the claims do recite additional elements comprising: 
Claim 8 recites (xii) “a customer user interface;” 
Claim 9 recites (xiii) “a retailer user interface configured to display on (xiv) a retailer computing device;” 
Claim 10 recites (xv) “a cartonization engine,” and 
Claim 11 recites (xvi) “a pick and pack engine.”
Wherein, the additional elements, i.e., (xii) thru (xvi), under their broadest reasonable interpretation in light of the specification, are recited at a high level of generality. For example, the specification discloses (xii), (xiii) and (xiv) as such without further elaboration. (PG Pub Specification, ¶¶ [0020] and [0096]). The specification further recites (xv) can generate a user interface to employees to aid in selection of “package size and type for packing orders.” (PG Pub Specification, ¶ [0041]). The specification further recites (xvi) can access information “to determine how orders should be prioritized for pick and pack.” (PG Pub Specification, ¶ [0037]). 
Although the additional element contains instructions to perform the abstract idea, it merely serves to provide a general technological environment, e.g., computing devices, to carry out the generic computer function, i.e., determining operations to be performed. Accordingly, for the same reasons in the Step 2A—Prong II analysis of independent claim 1, the limitations of the dependent claims 8-10, when viewed as a whole/ordered combination, fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea (i.e., “apply it” and “field of use”). 
Moreover, the remaining limitations of claims 8-11 and claims 2-7, 12, 14-19, 21-22, and 24-25 further recite and refine the abstract idea and do not recite any additional elements(s) other than those previously analyzed in their respective base claims. For example:
Claim 2 recites: wherein the time after the order is prepared for shipment corresponds to a time at which the order is ready for shipment from the node to the customer according to one of a plurality of shipping modes available at the node;
Claim 3 recites: wherein the initial optimal shipping mode is different from the final optimal shipping mode;
Claim 4 recites: wherein the final optimal shipping mode differs from the initial optimal shipping mode based on at least one of: pick up time, cost of shipping, and transit time
Claim 5 recites: wherein the delivery mode optimizer applies a plurality of rules based on the carrier information;
Claim 6 recites: wherein the order allocator selects the one or more nodes from among the plurality of nodes based on distance from the destination not exceeding a predetermined threshold and available inventory at the node;
Claim 7 recites: wherein the order is prepared for delivery at the node from inventory at the node, and wherein generating the possible initial shipping modes occurs prior to the order being prepared for delivery;
Claim 8 recites: further comprising…display ordering options…and receive selections of items to place an order;
Claim 9 recites: further comprising…display order status updates…; 
Claim 10 recites: further comprising…recommend package sizes and types for the items in the order and provide information regarding dimensions and weight of the package sizes and types;
Claim 11 recites: further comprising…determine how preparation of order should be prioritized, where the pick and pack engine utilizes information provided by the delivery mode optimizer;
Claim 12 recites: wherein the online ordering system is further configured to process requests from a customer to return one or more items and the delivery mode optimizer determines optimal shipping modes for transporting the one or more items from a customer to a retail node within the enterprise supply chain
Claim 14 recites: wherein the initial optimal shipping mode is different from the final optimal shipping mode;
Claim 15 recites: wherein the final optimal shipping mode differs from the initial optimal shipping mode based on at least one of: pick up time, cost of shipping, and transit time to customer;
Claim 16 recites: wherein carrier information comprises carrier rates, carrier services, carrier zones, carrier time in transit tables, carrier calendars, and origin destination pair alignments;
Claim 17 recites: wherein the carrier options include crowd-sourced delivery;
Claim 18 recites: wherein the carrier options are evaluated by applying a plurality of rules to the carrier information to find lowest cost options that will result in the order being delivered to the customer by a promised date;
Claim 19 recites: wherein the initial optimal shipping mode and final optimal shipping mode comprise a carrier and a service type;
Claim 21 recites: wherein the initial optimal shipping mode differs from the final optimal shipping mode due to a minimum volume of packages being met or being not met;
Claim 22 recites: wherein the initial optimal shipping mode differs from the final optimal shipping mode due to a carrier pick-up cut off time being met or being not met;
Claim 24 recites: wherein the final optimal shipping mode differs from the initial optimal shipping mode due to one or more of a change in shipping schedules, a change in order preparation time, and a change in availability of bulk shipping discounts; and 
Claim 25 recites: wherein the order allocator allocates the order to two or more nodes base on a determination that an order cannot be fulfilled within the predetermined time and at a minimized cost form a single node. 
Therefore, the preceding claims, when viewed as a whole and ordered combination, recite and refine the same abstract idea as disclosed in their respective base claims by virtue of dependence. Accordingly, these claims do not change the analysis already presented above in regards to independent claims 1, 13, and 23. Consequently, dependent claims 2-12, 14-19, 21-22, and 24-25 are directed to an abstract idea and have been evaluated in Step 2B, see below.

Dependent Claims Step 2B:
The dependent claims do not include additional element(s) that is/are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A above, the additional elements, i.e., (xii) thru (xvi), are all recited at a high-level of generality to perform the italicized functions in Step 2A—Prong I of independent claim 1. Accordingly, the additional element(s) amount to no more than: (i) “apply it” (or an equivalent) and (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and, thereby, the additional element(s) is/are not a practical application of the abstract idea. Wherein, the same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)); and (ii) generally linking the use of a judicial exception to a particular dependent claims 2-12, 14-19, 21-22, and 24-25 are not eligible subject matter under 35 U.S.C. § 101.
Conclusion
The following prior art is not relied upon, yet is made of record, because it is considered pertinent to applicant’s disclosure: 
Barahona et al., Pub. No. US 2016/0148155 (Reference A of the attached PTO-892) relates to optimizing network yield during freight booking.
Susser, Pub. No. US 2019/0147522 (Reference B of the attached PTO-892) relates to systems and methods for distributed grocery fulfillment and logistics.
Boss et al., Pub. No. US 2014/0207700 (Reference C of the attached PTO-892) relates to environmental responsive shipping selection.
Masterman, Pat. No. US 10,789,566 (Reference D of the attached PTO-892) relates to capability-based accelerated fulfillment of previously-ordered item. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-9174.  The examiner can normally be reached on 8:30 am - 4:30 pm CST, Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jessie James Shafer
Examiner
Art Unit 3628



/J.J.S./Examiner, Art Unit 3628

 /RUPANGINI SINGH/
 Primary Examiner, Art Unit 3628